Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear whether the “second of an at least two wheel hub cover” is the second of the previously set forth “at least two wheel hub cover portions” or something different. Problematically, “the second portion” in line 10 lacks antecedent basis. The word “portions” appears to have been inadvertently stricken through in line 4. Examiner recommends reciting as follows: “a first portion and a second portion of at least two wheel hub cover portions” for increased clarity. 
Claim 1 is indefinite because the claim sets forth that protrusion extends past the at least one bearing race while previously setting forth the protrusion may actually be two protrusions so it is not clear whether the claim recites that both protrusions extend past one bearing race, or one protrusion extends past one bearing race and the other protrusion extends past the other bearing race. Effectively, this is problematic because of the previous antecedent basis of the at least one protrusion possibly being two protrusions (i.e. extending from both
Claim 4 is indefinite because it is not clear what is meant by “the at least one protrusion is two an at least two protrusions…” It appears that some words were either omitted or retained thus creating indefiniteness. 
Claim 4 is indefinite because it is not clear if an additional protrusion is being set forth in addition to that which is already recited in claim 1. Claim 1 at minimum, positively recites one protrusion. Then, claim 4 positively recites an additional two protrusions so it is not clear if claim 4 serves to more narrowly define the protrusion already set forth in claim as well as positively recite a second protrusion or to indeed positively recite 3 protrusions. The claim will be examined consistent with the specification which sets forth 2 protrusions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US 4304279).
Regarding claims 1, 2, and 5, as best understood, Thomas discloses the two cover portions 12, 13; at least one portion including at least one protrusion 19 with a securement device 32 (with T-bar handle 42) with the protrusion extending past the at least one bearing race (i.e. 56 is a cavity for a bearing apparatus so this includes a bearing race as broad as this term is set forth without any other accompanying structure; see col. 3, lines 59-63). Regarding the limitation of the protrusion extending past the bearing race, this limitation is met in at least two different ways. First, the reinforcement plate 41 (both protrusions of 12 and 13 have reinforcement plates 40,41) extends axially past the plane as provided in the drawing. 19 deeper would be a patentable improvement. It seems that this would be logical to if nothing else provide a space to protect the wing nut from accidental rotation. In other words, provide for an axially deeper protrusion so the wing nut would be received within the cavity created by the protrusion in the same manner that the reinforcement plate 41 presently is. This obviousness is not relied upon in this rejection but merely provided as a courtesy to applicant, although applicant may disagree, to advance prosecution and not focus on the depth of the protrusion. Certainly, Applicant is free to submit to provide evidence why such would not be an obvious modification. 
Regarding claim 4, Thomas discloses one protrusion 18 for portion 12 and one protrusion 19 (the same relied upon in claim 1) for portion 13.
Regarding claim 6, Thomas discloses the subject matter recited therein as set forth above in claim 1. This claim sets forth that the protrusion passes through and beyond the bearing race so this implies an axial extension. As such, the first of two different ways examiner discussed above is relied upon to teach this limitation (i.e. plate 41 extends through and beyond the bearing race as evident from Fig. 1). 
Regarding claim 7, Thomas discloses the subject matter recited therein as set forth above in claim 1. Similar to claim 6, it appears this claim implies an axial extension although worded a bit differently. However, also similar to claim 6 and claim 1, this limitation is still satisfied by the plate 41 as evident from Fig. 1. 
Response to Arguments
Applicant's arguments filed 11/13/21 have been fully considered but they are not persuasive. While the previous specification / drawing objections are withdrawn along with the 112a rejection, the 102a rejection remains in view of additional consideration of Thomas. While examiner agreed that protrusion 19 is not disclosed to extend beyond the bearing race, further consideration of Thomas 41 may be reasonably considered a component of the protrusion. This is such because 41 merely provides for a reinforcement function. In any event, 41 extends, albeit slightly, past the bearing race. Again, as discussed above, even in the absence of 41, it would appear that it would be obvious to extend the protrusion deeper to accommodate the wing nut although a reference would probably be required to teach this.
Applicant argues on page 15 about the potential for the t-bar in Thomas to contact other components but this does not relate to the structure positively recited therein. The protrusion at least functionally provides a guard or shield between the securing device and the bearing race. Applicant may wish to consider positively reciting the nut on the opposite end therein overcoming the motivation to deepen the protrusion—at least the most immediate one that comes to mind. Further, it appears that in the instant application the protrusion extends past not only the bearing race but also a reinforcement member or at least some member with a flanged end that is received within a portion of the protrusion. Alternatively, Applicant may wish to claim that the wheel includes a support portion that extends radially inward of the rim in the axially middle portion of the rim and both—or at least one—protrusions extend beyond a radial plane (or a plane transverse to the rotational axis). 
Examiner notes that WO 2012139186 provides for a protrusion extending well beyond halfway of the wheel that receives a securing device. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617